843 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Steven HOPKINS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-4007.
United States Court of Appeals, Sixth Circuit.
April 6, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and JULIAN A. COOK, Jr., District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This federal prisoner, seeking appointment of counsel and consideration of his Fed.R.Crim.P. 35(a) motion, appeals the judgment of the district court denying his motion to vacate his sentence filed pursuant to 28 U.S.C. Sec. 2255.  Petitioner argues that the ten-year sentence imposed pursuant to his plea of guilty to a federal charge of credit card fraud is violative of federal sentencing guidelines.


4
Upon review, we conclude that the district court did not abuse its discretion.  The ten-year sentence imposed by the district court is within the statutory limit.  Petitioner's claim that the sentence violates the federal sentencing guidelines of 18 U.S.C. Sec. 3351 is without merit.  Sentencing judges are not required to defer to the Sentencing Commission's guidelines prior to November 1, 1987, the effective date of the Sentencing Reform Act.   United States v. Taggatz, 831 F.2d 1355 (7th Cir.1987).


5
Accordingly, we hereby deny petitioner's motion for appointment of counsel and his Fed.R.Crim.P. 35(a) motion for correction of sentence.  The judgment of the district court is hereby affirmed for the reasons set forth in its order filed October 23, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation